
	
		I
		112th CONGRESS
		1st Session
		H. R. 2305
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Ms. Hayworth
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make memorial
		  headstones and markers available for purchase on behalf of members of reserve
		  components who performed inactive duty training or active duty for training but
		  did not serve on active duty.
	
	
		1.Short titleThis Act may be cited as the
			 Memorialize Our Guardsmen and
			 Reservists Act.
		2.Availability for
			 purchase of Department of Veterans Affairs memorial headstones and markers for
			 members of reserve components who performed certain trainingSection 2306 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(h)(1)The Secretary shall make
				available for purchase a memorial headstone or marker for the marked or
				unmarked grave of an individual described in paragraph (2) or for the purpose
				of commemorating such an individual whose remains are unavailable.
					(2)An individual described in this
				paragraph is an individual who—
						(A)as a member of a reserve component
				performed inactive duty training or active duty for training, but did not serve
				on active duty; and
						(B)is
				not otherwise ineligible for a memorial headstone or marker on account of the
				nature of the individual’s separation from the Armed Forces or other
				cause.
						.
		
